Opinion issued July 9, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00079-CR
                              NO. 01-14-00080-CR
                           ———————————
                       GONZALO MOLINA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 339th District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1320267 & 1320268


                         MEMORANDUM OPINION

      Appellant, Gonzalo Molina, was found guilty by a jury of two counts of the

felony offense of indecency with a child. See TEX. PENAL CODE ANN. § 21.11(a)(1)

(West 2011). The trial court assessed punishment and sentenced appellant to eight

years’ imprisonment for each offense with the sentences running concurrently. See
TEX. PENAL CODE ANN. § 21.11(a)(1) (providing the elements for the offense of

indecency with a child when the defendant “engages in sexual contact with the

child or causes the child to engage in sexual contact”); § 21.11(d) (“An offense

under Subsection (a)(1) is a felony of the second degree . . . .”); TEX. PENAL CODE

ANN. § 12.33 (West 2013) (second-degree felony punishable by imprisonment for

a term of 2 to 20 years). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and she is unable to advance any grounds of error

that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v.

State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant filed a pro se response asserting that he had ineffective assistance

of counsel at trial, claiming that trial counsel “failed to investigate and produce

work records of the appellant” and “failed to subpoena key witnesses, relatives of

the alleged victim.”


                                          2
      We independently reviewed the entire record in this appeal, and we conclude

that no reversible error exists in the record, there are no arguable grounds for

review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Cheri Duncan must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).

                                   PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).
1
    Appointed counsel still has a duty to inform appellant of the result of these appeals
    and that he may, on his own, pursue discretionary review in the Texas Court of
    Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3